DETAILED ACTION

Double Patenting
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 12, and 13 of copending Application No. 16/869,120 alone or, optionally, in view of Kim (WO 2018/139749), cited herein according to US PG Pub. No. 2021/0130974, which is an English language translation.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the product of the copending claims is explicitly recited to include or inherently has each feature of instant claims 1 and 7 with the exception of the copending claims not reciting an etched seal defining an external surface. However, the claim requirement that the outer surface of the instantly claimed product is an "etched seal" is a product-by-process limitation, requiring that a process of sealing and a process of etching have occurred. Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113. Given that no particular etching conditions (time, temperatures, etchants, etc.) are recited, the requirement of the surface being "etched" conveys little about the structure of the claimed product. As the pores of the product of the copending claims are sealed and as the product of the copending claims includes the rough surface topography described by the instant claims, the product copending claims meets the product-by-process limitations because it has the structure they imply.  Additionally, it 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (US Pat. No. 4,111,762) and, optionally, Kim (WO 2018/139749), cited herein according to US PG Pub. No. 2021/0130974, which is an English language translation.  
Regarding claims 1 and 7, Wade teaches an anodized part comprising a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly-distributed, light-absorbing features, pore walls that define multiple pores, and dye (i.e. soluble "dye pigments" "color particles") infused within the pores (Abstract; col. 2, ln. 11-24;col. 7, ln. 48-col. 8, ln. 25; col. 8, ln. 43-col. 9, ln. 7; Figs. 5A, 5B).  It is noted that Applicant's specification states 
The teachings of Wade may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Wade does teach that the layer is intended to be extremely light-absorbent and black in color, and can be used in a decorative capacity (Abstract; col. 10, ln. 40-46; col. 14, ln. 13-24).  As such, it would have been obvious to one of ordinary skill in the art to configure Wade's coating to be as dark and black as possible, including configuring the layer to demonstrate an L* of less than 10, because Wade teaches that the coating is intended to be extremely light absorbent and black, and in order to achieve a desired decorative effect.  See MPEP 2144.04. 
The teachings of Wade may further be considered to differ from the current invention in that his product is not taught to include "an etched seal defining the external surface". However, the claim requirement that the outer surface of the claimed product is an "etched seal" is a product-by-process limitation requiring that a process of sealing and a process of etching have occurred. Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113. Given that no particular etching conditions (time, temperatures, etchants, etc.) are recited, the requirement of the surface being "etched" conveys little about the structure of the claimed product. As noted above, Wade's pores are sealed and as discussed above and further below, Wade's product includes the rough surface 
Kim further teaches etching the outer surface of a sealed, anodized product in order to prepare the surface for application of an antifouling layer, which enhances the anti-fingerprint property of the surface (par. 43, 47, 48).  Therefore, it would have been obvious to one of ordinary skill in the art to etch the sealed outer surface of Wade's product in order to prepare it for the application of an antifouling layer, which would improve the product's anti-fingerprint property.  Accordingly, the product of Wade and Kim includes an "etched seal defining the external surface". 

Regarding claim 2, Figure 5A is an image of surface of Wade's anodized layer with 500X magnification (col. 5, ln. 36-38).  The image shows peaks (P) and valleys (V) (i.e. which might be considered "scallops"), some of which have diameters of 3 µm or greater (Fig. 5A).

Regarding claim 8, the teachings of Wade differ from the current invention in that the gloss level of his coating is not disclosed.  However, Wade does teach that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance (Abs.; col. 7, 63-65; col. 10, ln. 40-65; col. 12, ln. 42-44).  As noted above, Wade also teaches using the coating for decorative purposes.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Wade's coating to be as light-absorbent, matte, and low-reflectance as possible, including configuring the coating to demonstrate as low of a gloss (at any . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wade and, optionally Kim, as applied to claim 1 above, and further in view of Rhopoint (Rhopoint Instruments, "What is a gloss unit?", 2014, p. 1).  
Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the gloss level of his coating is not disclosed.  However, Wade does teach that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance (Abs.; col. 7, 63-65; col. 10, ln. 40-65; col. 12, ln. 42-44).  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/glossy appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art product's coating to demonstrate as few gloss units (at any angle) as possible or desired, including configuring the coating to demonstrate as few as 0 gloss units because Wade teaches that the coating should be matte in appearance and Rhopoint teaches that matte surfaces demonstrate very low, including 0, gloss units, and in order to achieve a desired decorative effect.  See MPEP 2144.04.




Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pompea (US Pat. No. 4,589,972), as evidenced by Wade, and, optionally, in view of Kim.  
	Regarding claims 1 and 7, Pompea teaches an anodized part that is an improvement on Wade's design discussed above (col. 1, ln. 65-col. 2, ln. 2; col. 3, ln. 54-58).  Pompea's anodized part comprises a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly-distributed, light-absorbing features (col. 3, ln. 59-62; col. 4, ln. 18-32; col. 5, ln. 21-22; col. 5, ln. 38-60; col. 6, ln. 57-65; col. 7, ln. 4-12).  After being colored, the pores of Pompea's anodized part are sealed (col. 5, ln. 61-63).    
Pompea teaches that his product is anodized and dyed by substantially the same method as Wade (Pompea, col. 1, ln. 54-col. 2, ln. 2; col. 3, ln. 54-58; col. 5, ln. 4-60; Wade, col. 7, ln. 19-47; col. 8, ln. 5-24).  As evidenced by Wade, who teaches that the anodizing process creates a columnar oxide layer including longitudinally-extending faults (i.e. "pore walls") and columnar-shaped nodules (i.e. "pore walls"), which define multiple pores, and dye (i.e. soluble "dye pigments" "color particles") infused within the pores, Pompea's anodized layer includes pore walls that define pores, which contain dye.  It is noted that Applicant's specification states that the "color particles" may be soluble pigments from a dye (Applicant's published application, par. 31, 44). As such, the colorant disposed in the pores of the prior art product qualify as "dye pigments" and "color particles".  


The teachings of Pompea may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Pompea does teach that the coating layer is intended to be optically black, to demonstrate extremely low specular and diffuse reflection, and to demonstrate improved light absorption (Abs.; col. 1, ln. 8-13).  As such, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to be as black as possible, including configuring the layer to demonstrate an L* of less than 10, because Pompea teaches that the coating is intended to be extremely light-absorbent and optically black.  
The teachings of Pompea may be considered to differ from the current invention in that his product is not taught to include "an etched seal defining the external surface". However, the claim requirement that the outer surface of the claimed product is an "etched seal" is a product-by-process limitation requiring that a process of sealing and a process of etching have occurred. Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113. Given that no particular etching conditions (time, temperatures, etchants, etc.) are recited, the requirement of the surface being "etched" conveys little about the structure of the claimed product. As noted above, Pompea's pores are sealed and as discussed above and further below, Pompea's product includes the rough surface topography described by the claims.  As such, Pompea's product meets the product-by-process limitations because it has the structure they imply.  
Kim further teaches etching the outer surface of a sealed, anodized product in order to prepare the surface for application of an antifouling layer, which enhances the 

Regarding claim 2, Pompea's anodized layer has scallops with widths of at least 100 microns (col. 6, ln. 48-54).   

Regarding claims 3 and 4, Pompea teaches that his product demonstrates the spire-like surface features (i.e. "peaks and pits") of Wade, which have widths in the range of 0.5 to 20 microns and depths (i.e. up to "clearance distances") of 15 microns or less (col. 7, ln. 13-30).  Although Pompea does not explicitly teach the width of the pits in his roughened surface structure, which might be considered a difference from the current invention, as shown in Fig. 2, the spires are separated by gaps, i.e. "pits", that are similar in size or smaller than the spires (Fig. 2).  As such, it would have been obvious to one of ordinary skill in the art to configure the surface of Pompea's anodized layer to include pits that are comparable or smaller in size (i.e. "diameter") to the spires, i.e. in or below the range of 0.5 to 20 microns, because Pompea demonstrates that such a size range is appropriate.  The instantly claimed clearance distance and pit diameters are obvious in view of Pompea. See MPEP 2144.05.  



Regarding claim 5, the teachings of Pompea may be considered to differ from the current invention in that his peaks are not explicitly taught to vary in height.  However, the micrograph in Figure 2 appears to show spires/peaks of varying heights and the peaks in Figure 12 are not entirely uniform in height (Figs. 2, 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the peaks in Pompea's coating to have varying heights because Pompea micrograph appears to depict varying peak heights and his diagram demonstrates that peaks of varying heights are appropriate for his product.  Also, given that the peaks are made by blasting/etching processes, which are not perfectly controlled and do not produce perfectly reproducible microstructures, it is more likely than not that the peaks on Pompea's structure vary in height to at least some degree.   

Regarding claim 8, the teachings of Pompea differ from the current invention in that the gloss level of his coating is not disclosed.  However, Pompea does teach that his coating is intended to demonstrate extremely low specular and diffuse reflectance, and demonstrates reductions in reflectance in comparison to other prior art coatings, which Pompea presents as an advantage of his coating (col. 1, ln. 8-12; col. 9, ln. 8-54). Accordingly, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to be as light-absorbent, matte, and low-reflectance as possible, including configuring the coating to demonstrate as low of a gloss (at any angle) as possible because Pompea teaches that the coating is desired/intended to be extremely light-absorbing and to demonstrate extremely low light reflectance. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pompea and, optionally, Kim, as applied to claim 1 above, and further in view of Rhopoint. 
Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the gloss level of his coating is not disclosed.  However, Pompea does teach that his coating is intended to demonstrate extremely low specular and diffuse reflectance, and demonstrates reductions in reflectance in comparison to other prior art coatings, which Pompea presents as an advantage of his coating (col. 1, ln. 8-12; col. 9, ln. 8-54).  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/gloss appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art product's coating to demonstrate as few gloss units as possible (at any angle), including configuring the coating to demonstrate as few as 0 gloss units because Pompea teaches that the coating should demonstrate extremely low specular and diffuse reflectance and Rhopoint teaches that lower gloss unit values, including 0, indicate lower levels of reflectance. 

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US PG Pub. No. 2014/0166490).
Regarding claims 1 and 7, Tatebe teaches an anodized part comprising a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly distributed, light-absorbing features, 
The teachings of Tatebe may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Tatebe does teach that the coating layer can be configured to be a very dark, rich black and that the cosmetic effect of such metal treatments can be of great importance (par. 4, 37).   As such, it would have been obvious to one of ordinary skill in the art to configure Tatebe's coating to be as black as possible, including configuring the layer to demonstrate an L* of less than 10, because Tatebe teaches that the coating is intended to be a very dark, rich black and in order to achieve a desired decorative effect.  See MPEP 2144.04. 
The teachings of Tatebe may be considered to differ from the current invention in that his product is not taught to include "an etched seal defining the external surface". However, the claim requirement that the outer surface of the claimed product is an "etched seal" is a product-by-process limitation requiring that a process of sealing and a process of etching have occurred. Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113. Given that no particular etching conditions (time, temperatures, etchants, etc.) are recited, the requirement of the surface being "etched" conveys little about the 
Kim further teaches etching the outer surface of a sealed, anodized product in order to prepare the surface for application of an antifouling layer, which enhances the anti-fingerprint property of the surface (par. 43, 47, 48).  Therefore, it would have been obvious to one of ordinary skill in the art to etch the sealed outer surface of Tatebe's product in order to prepare it for the application of an antifouling layer, which would improve the product's anti-fingerprint property.  Accordingly, the product of Tatebe and Kim includes an "etched seal defining the external surface". 

Regarding claim 8, the teachings of Tatebe differ from the current invention in that the gloss level of his coating is not disclosed.  However, Tatebe does teach that the coating may have a matte finish (par. 35).  As noted above, Tatebe also teaches using the coating for decorative purposes. Accordingly, it would have been obvious to one of ordinary skill in the art to configure matte coating to be as light-absorbent, matte, and low-reflectance as possible or desired, including configuring the coating to demonstrate as low of a gloss (at any angle) as possible because Tatebe teaches that his coating may have a matte finish, and in order to achieve a desired decorative effect.  See MPEP 2144.04. 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebe and, optionally, Kim, as applied to claim 1 above, and further in view of Rhopoint.  
Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the gloss level of his coating is not disclosed.  However, as discussed above, Tatebe does teach that the coating may have a matte finish.  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/gloss appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure prior art product's coating to demonstrate as few gloss units (at any angle) as possible or desired, including configuring the coating to demonstrate as few as 0 gloss units, because Tatebe teaches that the coating may be matte in appearance and Rhopoint teaches that matte surfaces demonstrate very low, including 0, gloss units, and in order to achieve a desired decorative effect.  See MPEP 2144.04. 

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. 
Regarding the double patenting rejection made in view of copending Application No. 16/869,120 and the rejections made under 35 U.S.C. 103 in view of each of Wade, Pompea, and Tatebe et al., Applicant has argued that the claimed invention is distinguished over the cited references because none teaches (or claims) a product 
As also noted above, it would have been obvious in view of Kim's teachings to etch the prior art products' outer surfaces in order to prepare them for the application of an antifouling layer, which would improve the products' anti-fingerprint properties.  Accordingly, the products of the copending application and each of Wade, Pompea, and Tatebe in combination with Kim meet the claim requirements.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784